
	

115 S3493 IS: Addiction Treatment Quality Improvement Act of 2018
U.S. Senate
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3493
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2018
			Mr. Warner (for himself, Mr. Grassley, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to improve quality measurement and development.
	
	
		1.Short title
 This Act may be cited as the Addiction Treatment Quality Improvement Act of 2018.
		2.Improving quality measurement and development related to the treatment of opioid and substance use
			 disorders
 (a)In generalSection 1890A of the Social Security Act (42 U.S.C. 1395aaa–1) is amended by adding at the end the following new subsection:
				
					(g)Strategic framework for quality measure development and implementation related to the treatment of
			 opioid and substance use disorders
 (1)AssessmentNot later than 3 months after the date of the enactment of this subsection, the Secretary shall conduct an assessment of the current state of quality measures and measure concepts in the area of opioid and substance use disorders. Such assessment shall also include an analysis to identify top-priority considerations for measurement in the areas of opioid and substance use disorders and gaps in areas of such measures.
 (2)ReportNot later than 18 months after the date of the enactment of this subsection, the Secretary shall submit to Congress the results of the assessment conducted under paragraph (1), together with recommendations the Secretary determines appropriate.
						(3)Measure development plan
 (A)Development of a planThe Secretary shall develop a measure development plan to address the gaps, measure concepts, and identified measure domains stemming from the recommendations in the report under paragraph (2).
 (B)Plan to be made publicly availableNot later than 2 years after the date of the enactment of this subsection, the Secretary shall make the plan developed under subparagraph (A) publicly available.
 (4)ContractThe Secretary may enter into a contract, or as necessary amend the contract, with the entity with a contract under section 1890(a) to conduct the assessment under paragraph (1) and submit the report under paragraph (2), which may be included in an annual report submitted under section 1890(b)(5) before the deadline under such paragraph (2) and which shall also be submitted to the Secretary if not included in such annual report.
						.
 (b)FundingSection 1890(d)(2) of the Social Security Act (42 U.S.C. 1395aaa(d)(2)) is amended— (1)in the first sentence, by striking and (f) and inserting , (f), and (g)(3); and
 (2)by adding at the end the following new sentence: Amounts transferred under this paragraph for purposes of carrying out section 1890A(g) (other than paragraph (3)) shall only be for the period of fiscal years 2018 through 2020 and may not exceed a total of $1,500,000..
				3.Facilitation  of  increased coordination and alignment between the public and private sector with
			 respect to quality and efficiency measures
 (a)In generalSection 1890(b) of the Social Security Act (42 U.S.C. 1395aaa(b)) is amended by inserting after paragraph (3) the following new paragraph:
				
					(4)Facilitation of  increased coordination and alignment between the public and private sector with
			 respect to quality and efficiency measures
 (A)In generalThe entity shall facilitate increased coordination and alignment between the public and private sector with respect to quality and efficiency measures.
 (B)Annual reportsThe entity shall prepare and make available to the public its findings under this paragraph in its annual report. Such public availability shall include posting each report on the Internet website of the entity
						.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act.  